Fill in this information to identify your case:

Debtor? Juan Manuel Maya

Firat Name Midale Nara Last Name
Debtor 2

PILED
BeP 26 2019

BANKRUPTCY COURT

 

(Spouse, if flling) First Name Middle Name Last Name
United States Bankruptcy Court for the: Northern District of California

Case number
(If known)

 

OAKLAND, CALIFORNIA

O Check if this is an

 

Official Form 1038 # “ss & Vv

 

 

amended filing

Application to Have the Chapter 7 Filing Fee Waived 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known).

j Part 4: | Tell the Court About Your Family and Your Family’s Income

1. What is the size of your family? Check all that apply:

Your family includes you, your [v]
spouse, and any dependents listed You
on Schedule J: Your Expenses

; Your spouse
(Official Form 106J).

1

Your dependents

How many dependents?

2. Fill in your family’s average
monthly income.

Include your spouse's income if
your spouse is living with you, even
if your spouse is not filing.

Do not include your spouse's
income if you are separated and

subsidies.
your spouse is not filing with you.

IIne 10 of that schedule.

Subtract any non-cash governmental assistance that you

included above.

Your family’s average monthly net income

3. Do you receive non-cash [no
governments! desistancait Yes. Describe...........

4. Do you expect your family’s [vy] No —
average monthly net income to
increase or decrease by more than
10% during the next 6 months?

Yes. Explain. ............

5. Tell the court why you are unable to pay the filing fee in
installments within 120 days. If you have some additlonal
circumstances that cause you to not be able to pay your filing
fee in installments, explain them.

 

Official Form 103B

 

 

2

Total number of people

That person's average
monthly net Income
(take-home pay)

Add your income and your spouse's Income. Include the
value (if known) of any non-cash governmental assistance
that you receive, such as food stamps (benefits under the
Supplemental Nutrition Assistance Program) or housing

YOU on .ecseseesseesess $ 0

If you have already filled out Schedule |: Your Income, see 4 YOur Spouse... ++ gs  ——s—si*d

 

Subtotal............ $ 0
— 0
Total...cececseccsee 5 0

 

 

 

 

Type of assistance

 

 

'm self employed but haven't been making enough money to |
keep up with expenses, | can't afford the filing fee.

Application to Have the Chapter 7 Filing Fee Waived page 1

Case: 19-42060 Doc#4 Filed: 09/10/19 Entered: 09/10/19 13:52:48 Page 1 of 4
Manuel

Middie Name

Juan

First Name

Debtor 1

Mava

Case number (if known)

 

Last Meme

Era Teil the Court About Your Monthly Expenses

6. Estimate your average monthly expenses.

Include amounts paid by any government assistance that you $

reported on line 2.

1,600.00

If you have already filled out Schedule J, Your Expenses, copy

line 22 from that form.

7. Do these expenses cover anyone
who is not included in your family
as reported in line 1?

8. Does anyone other than you
regularly pay any of these
expenses?

If you have already filled out
Schedule |: Your Income, copy the
total from line 11.

9. Do you expect your average
monthly expenses to increase or
decrease by more than 10% during
the next 6 months?

[V]No
[_]ves. Identify who........

[Y]No

[_]ves. How much do you regularly receive as contributions? $

[Y]no |

[_]ves. Explain eeseeresesee|

Part 3: | Tell the Court About Your Property

If you have already filled out Schedule A/B: Property (Official Form 106A/B) attach copies to this application and go to Part 4.

10. How much cash do you have?

Examples: Money you have in
your wallet, in your home, and on
hand when you file this application

11. Bank accounts and other deposits
of money?

Examples: Checking, savings,
money market, or other financial
accounts; certificates of deposit;
shares in banks, credit unlons,
brokerage houses, and other
similar institutions. If you have
more than one account with the
same institution, list each. Do not
include 401(k) and IRA accounts.
12. Your home? (if you own It outright or
are purchasing it)

Examples: House, condominium,
manufactured home, or mobile home

13. Other real estate?

14. The vehicles you own?

Examples: Cars, vans, trucks,
sports utility vehicles, motorcycles,
tractors, boats

Official Form 103B

Cash: $ 25

Checking account:

monthly

 

Savings account:

 

Other financial accounts:

 

Institution name: Amount:

Bank of America $ 56.50
$
$
$

Other financial accounts:

 

1535 17th St

Number Street

San Pablo, CA 94806
City

Current value:

Amount you owe

 

 

State ZIP Code on mortgage and
liens:
605 Truckee Ct Current value:
Number Street Amount you owe
Yuba City. CA 95991 on mortgage and
Clty State ZIP Code llens:
Make: Jeep
Model: _Commander Currentwalue:
Year: 2008 Amount you owe
Mileage 124 500 on liens:
Make:
Model: Current value:
wear Amount you owe
Mlleage on liens:

Application to Have the Chapter 7 Filing Fee Waived

Case: 19-42060 Doc#4 Filed: 09/10/19 Entered: 09/10/19 13:52:48

$ 380,000

§ 419,000

$ 346,000

tl

$ 145,000

$ 3,500

0

page 2
Page 2 of 4
Debtor 4 Juan Manuel

First Name Middia Name

15, Other assets?

Do not include household Items
and clothing.

16. Money or property due you?

Examples: Tax refunds, past due
or lump sum alimony, spousal
support, child support,
maintenance, divorce or property
settlements, Social Security
benefits, workers’ compensation,
personal Injury recovery

Mava Case number (i known)

Last Name

 

Describe the other assets:

 

 

 

 

Current value: $
Amount you owe §
on liens:
Who owes you the money or property? How much is owed? Do you belleve you will likely receive

payment in the next 180 days?

$ [V]No

1 [_lves. Explain:

 

 

 

ea Answer These Additional Questions

17. Have you paid anyone for
services for this case, including
filling out this application, the
bankruptcy filing package, or the
schedules?

18. Have you promised to pay or do
you expect to pay someone for
services for your bankruptcy
case?

19. Has anyone paid someone on
your behalf for services for this
case?

20. Have you filed for bankruptcy
within the last 8 years?

[] No

[_ ]yves. Whom did you pay? Check ail that apply: How much did you pay?

[Jan attorney 5
[Ja bankruptcy petition preparer, paralegal, or typing service

[__]someone else
[v] No

[_]ves. Whom do you expect to pay? Check aif that apply:

 

How much do you

 

 

[Jan attorney expect to pay?
[Ja bankruptcy petition preparer, paralegal, or typing service ¢
[__]someone else
No
[| Yes. Who was paid on your behalf? Who paid? How much did
Check all that apply: Check all that apply: someone else pay?
[Jan attorney Parent $
[Ja bankruptcy petition preparer, Brother or sister
paralegal, or typing service Friend
CJ Someone else __ Pastor or clergy

Someone else

[—]No

 

 

 

[v] Yes. District When Case number
MM/ DD/ YYYY

District When Case number
MM/ DD/ YYYY

District When Case number
MM/ DD/ YYYY

By signing here under penalty of perjury, | declare that | cannot afford to pay the filing fee either in full or in installments. | also declare
that , (te ed in this application is true and correct.
a

 

x Kh A — fg x
Slyfature of De 1 z Signature of Debtor 2
ate 9/09/2019 Date
MM / DD /YYYY MM / DD /YYYY
Official Form 103B Application to Have the Chapter 7 Filing Fee Waived page 3

Case: 19-42060 Doc#4 Filed: 09/10/19 Entered: 09/10/19 13:52:48 Page 3 of 4
Fill in this information to identify the case:

Debtor 4 Juan Manuel Maya

First Name Midi Name Last Nama

Debtor 2
(Spouse, if filing) First Name Middle Name Laat Name

 

United States Bankruptcy Court for the: Northern District of California

Case number
(IF known)

 

 

 

Order on the Application to Have the Chapter 7 Filing Fee Waived

After considering the debtor's Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B), the court
orders that the application is:

[ ] Granted. However, the court may order the debtor to pay the fee in the future if developments in
administering the bankruptcy case show that the waiver was unwarranted.

[ ] Denied. The debtor must pay the filing fee according to the following terms:

You must pay... On or before this date...
$ Month / day / year
$ —
Month / day / year
$ ——
Month / day / year
+ $

 

Month / day / year
Total

If the debtor would like to propose a different payment timetable, the debtor must file a
motion promptly with a payment proposal. The debtor may use Application for Individuals to
Pay the Filing Fee in Installments (Official Form 103A) for this purpose. The court will
consider it.

The debtor must pay the entire filing fee before making any more payments or transferring any
more property to an attorney, bankruptcy petition preparer, or anyone else in connection with the
bankruptcy case. The debtor must also pay the entire filing fee to receive a discharge. If the
debtor does not make any payment when it is due, the bankruptcy case may be dismissed and
the debtor's rights in future bankruptcy cases may be affected.

[ ] Scheduled for hearing.
A hearing to consider the debtor's application will be held

on at AM / PM at
Month / day / year Address of courthouse

 

If the debtor does not appear at this hearing, the court may deny the application.

By the court:
Month / day / year Unlted States Bankruptcy Judge

 

Reset
Case: 19-42060 Doc#4 Filed: 09/10/19 Entered: 09/10/19 13:52:40 ———s===se=
